J-S46004-19
J-S46005-19

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BLAIR L. JONES                             :
                                               :
                       Appellant               :   No. 128 EDA 2019

       Appeal from the Judgment of Sentence Entered December 6, 2018
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0000120-2017

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BLAIR L. JONES                             :
                                               :
                       Appellant               :   No. 129 EDA 2019

       Appeal from the Judgment of Sentence Entered December 6, 2018
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0002804-2017


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                        FILED NOVEMBER 15, 2019

        Blair L. Jones appeals from the judgments of sentence imposed on

December 6, 2018 following the revocation of his parole in case No. CP-23-

CR-000120-2017, and revocation of his probation in case No. CP-23-CR-


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S46004-19
J-S46005-19


0002804-2017.1       Appellant’s     counsel   filed   petitions   to   withdraw   from

representation and briefs pursuant to Anders v. California, 386 U.S. 738

(1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), arguing

that the appeals are wholly frivolous. Appellant has filed a pro se response to

counsel’s petitions to withdraw, challenging the calculation of credit for time

served. We grant counsel’s petitions to withdraw and affirm the judgments of

sentence.

       After pleading guilty to simple and aggravated assault at case No. 120-

2017, the trial court sentenced Appellant to not less than time served nor

more than twenty-three months of incarceration. Following his later guilty plea

to simple assault at case No. 2804-2017, the trial court sentenced Appellant

to two years of probation consecutive to the sentence at case No. 120-2017.

The court also found Appellant in violation of his parole at case 120-2017 and

reimposed 495 days of back time.

       While on parole in No. 120-2017 and serving his probation in No. 2804-

2017, Appellant cut off his GPS ankle monitor and left the area, violating his

parole and probation. The trial court held a Gagnon II2 hearing in both cases,
____________________________________________


1We have sua sponte consolidated Appellant’s appeals at 128 EDA 2019 and
129 EDA 2019.

2 Referencing Gagnon v. Scarpelli, 411 U.S. 778 (1973). “When a parolee
or probationer is detained pending a revocation hearing, due process requires
a determination at a pre-revocation hearing, a Gagnon I hearing, that
probable cause exists to believe that a violation has been committed. Where
a finding of probable cause is made, a second, more comprehensive hearing,



                                           -2-
J-S46004-19
J-S46005-19


and found Appellant in violation. The court recommitted Appellant to serve

117 days of incarceration (his full back time) in No. 120-2017, and imposed a

consecutive sentence of not less than one nor more than two years of

incarceration at No. 2804-2017. Appellant filed no post-sentence motions, but

filed timely notices of appeal.

       In response to the trial court’s orders to file a concise statement of

errors complained of on appeal, Appellate counsel filed statements of intent

to file an Anders brief. Counsel filed Anders briefs and applications to

withdraw as counsel in both appeals. Appellant filed pro se responses to the

Anders briefs.

             When presented with an Anders brief, this Court may not
       review the merits of the underlying issues without first passing on
       the request to withdraw. Before counsel is permitted to withdraw,
       he or she must meet the following requirements.

             First, counsel must petition the court for leave to withdraw
       and state that after making a conscientious examination of the
       record, he has determined that the appeal is frivolous; second, he
       must file a brief referring to any issues in the record of arguable
       merit; and third, he must furnish a copy of the brief to the
       defendant and advise him of his right to retain new counsel or to
       himself raise any additional points he deems worth of the Superior
       Court’s attention.

Commonwealth v. Bynum-Hamilton, 135 A.3d 179, 183 (Pa. Super. 2016)

(citations, formatting, and footnote omitted).

       The Anders brief must

____________________________________________


a Gagnon II hearing, is required before a final revocation decision can be
made.” Commonwealth v. Ferguson, 761 A.2d 613, 617 (Pa. Super. 2000).


                                           -3-
J-S46004-19
J-S46005-19

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      In the instant cases, counsel has submitted to this Court Anders briefs

in which he summarized the history of the case, referred to issues in the record

that he believed arguably supported the appeal, and set forth his conclusion

that the appeal is wholly frivolous, along with citation to supporting authority.

Counsel has also provided copies of letters that he sent to Appellant informing

him of his right to retain new counsel or to proceed pro se, to raise any points

he deems worthy of this Court’s consideration. Accordingly, we conclude that

counsel has complied with the requirements of Anders and Santiago.

Therefore, we turn to the issue raised in the Anders briefs and make an

independent determination as to whether the appeal is, in fact, “wholly

frivolous.” Bynum-Hamilton, 135 A.3d at 184 (citation omitted).

      The Anders briefs raise the following question, applicable to both cases:

      Whether the lengthy term of incarceration imposed herein is harsh
      and excessive under the circumstances due to [Appellant’s]
      inability to pay the fines and find an affordable place to live due
      to personal problems, threats of violence from individuals in his
      home city and onerous financial conditions under circumstances
      making it impossible for him to obtain employment.

Anders Briefs, at 3 (unnecessary capitalization omitted).



                                      -4-
J-S46004-19
J-S46005-19


      The claim raised in the Anders brief challenges the discretionary

aspects of Appellant’s sentences. Initially, we note that because one of

Appellant’s sentences involves parole revocation, and the other revocation of

probation, different legal principles apply, thus we consider each sentence

individually.

      In case No. 120-2017, where Appellant was recommitted to serve the

remaining 117 days of back time, the Anders brief claims sentence was harsh

and excessive. This is not a proper argument following a parole revocation.

See Commonwealth v. Kalichak, 943 A.2d 285, 291 (Pa. Super. 2008).

      Clearly, the order revoking parole does not impose a new
      sentence; it requires appellant, rather, to serve the balance of a
      valid sentence previously imposed. Moreover, such a recommittal
      is just that—a recommittal and not a sentence. Further, at a
      Violation of Parole hearing, the court is not free to give a new
      sentence. The power of the court after a finding of violation of
      parole in cases not under the control of the State Board of Parole
      is to recommit to jail. There is no authority for giving a new
      sentence with a minimum and maximum. Therefore, an appellant
      contesting a revocation of parole need not comply with the
      provisions of Pa.R.A.P. 2119(f) by first articulating a substantial
      question regarding the discretionary aspects of sentencing. The
      sole issue on appeal is whether the trial court erred, as a matter
      of law, in revoking appellant’s parole and committing him to a
      term of total confinement.

Commonwealth v. Galletta, 864 A.2d 532, 538-39 (Pa. Super. 2004)

(citations, ellipses, and quotation marks omitted). “A defendant appealing

recommitment cannot contend, for example, that the sentence is harsh and

excessive. Such a claim might implicate discretionary sentencing but it is




                                     -5-
J-S46004-19
J-S46005-19


improper in a parole-revocation appeal.” Kalichak, 943 A.2d at 291 (citations

omitted).

      Here, the Anders brief challenges Appellant’s recommittal as harsh and

excessive. Because such a claim is improper in a parole-revocation appeal, we

conclude that it has no arguable merit.

      In case No. 2804-2017, where Appellant was sentenced to not less than

one nor more than two years of incarceration following revocation of his

probation, the Anders brief claims the sentence is harsh and excessive.

            Challenges to the discretionary aspects of sentence are not
      appealable as of right. Rather, an appellant challenging the
      sentencing court’s discretion must invoke this Court’s jurisdiction
      by (1) filing a timely notice of appeal; (2) properly preserving the
      issue at sentencing or in a motion to reconsider and modify the
      sentence; (3) complying with Pa.R.A.P. 2119(f), which requires a
      separate section of the brief setting forth “a concise statement of
      the reasons relied upon for allowance of appeal with respect to the
      discretionary aspects of a sentence[;]” and (4) presenting a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S. § 9781(b).

           “[A] written post-sentence motion shall be filed no later than
      10 days after imposition of sentence.” Pa.R.Crim.P. 720(A)(1).
      Objections to the discretionary aspects of a sentence are generally
      waived if they are not raised at the sentencing hearing or in a
      motion to modify the sentence imposed.

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en

banc) (case citations and some quotation marks omitted).

      Here, the Anders brief includes a concise statement of reasons for

allowance of appeal of the discretionary aspects of his sentence required by

Pa.R.A.P. 2119(f). However, Appellant neither raised the issue of his sentence

being harsh and excessive with the trial court, nor did he file a post-sentence

                                     -6-
J-S46004-19
J-S46005-19


motion to that effect. Consequently, he did not properly preserve this issue

for appeal. See id. Therefore, we conclude this issue has been waived, and

any attempt to raise it would be wholly frivolous. See Pa.R.A.P. 302(a)

(“Issues not raised in the lower court are waived and cannot be raised for the

first time on appeal.”). We agree with counsel that Appellant’s claim is wholly

frivolous.

         Because Appellant has exercised his right to file a pro se response, we

consider it as well. Appellant raises one issue in his pro se response to the

Anders brief.

         The issue that I requested Attorney Connors to address was a
         simple time credit from Sept 18th, 2018 to December 14th, 2018;
         which tabulates to (87) days, or (2) months, (3) weeks, and (5)
         days. This time due from my imprisonment on an unrelated simple
         assault charge in Berks County, PA Sept 18th, 2018 which was
         dismissed Sept 28th 2018 and as a consequence, involves the
         legality of my sentence and is cognizable under the PCRA statute.

Pro Se Response, at unnumbered page 2 (some unnecessary capitalization

omitted).

         Appellant’s issue challenges the calculation of appropriate time credit by

the Department of Corrections. “A challenge to the Bureau of Correction’s

computations or construction of the terms of sentences imposed is neither a

direct    nor   even   a   collateral   attack   on   the   sentences   imposed[.]”

Commonwealth v. Perry, 563 A.2d 511, 513 (Pa. Super. 1989). The

appropriate forum for a challenge of the calculation of time credit is an original

action in the Commonwealth Court. See Commonwealth v. Heredia, 97



                                         -7-
J-S46004-19
J-S46005-19


A.3d 392, 394-95 (Pa. Super. 2014). Accordingly, we conclude that

Appellant’s pro se issue lacks arguable merit.

      Our independent review of the record confirms that the trial court did

not err or abuse its discretion when it revoked Appellant’s probation and parole

and recommitted him to confinement. Furthermore, we determine that there

are no other non-frivolous bases for appeal, and these appeals are wholly

frivolous. Therefore, we affirm the judgment of sentence.

      Judgment of sentence affirmed. Petitions to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/15/19




                                     -8-